Case 11-28589        Doc 75     Filed 04/22/19     Entered 04/22/19 15:44:59          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 11 B 28589
         Jennifer L Cruz-McCoy

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 07/12/2011.

         2) The plan was confirmed on 08/31/2011.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
08/31/2011, 05/09/2012, 05/13/2013, 01/06/2014.

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 10/30/2013, 01/09/2015, 01/05/2016, 03/28/2016, 06/08/2016, 01/05/2017.

         5) The case was Completed on 03/12/2018.

         6) Number of months from filing to last payment: 80.

         7) Number of months case was pending: 93.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $25,139.19.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 11-28589             Doc 75       Filed 04/22/19    Entered 04/22/19 15:44:59                 Desc         Page 2
                                                        of 3



 Receipts:

           Total paid by or on behalf of the debtor                 $17,332.70
           Less amount refunded to debtor                                $0.00

 NET RECEIPTS:                                                                                         $17,332.70


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                      $3,000.00
     Court Costs                                                                    $0.00
     Trustee Expenses & Compensation                                              $730.89
     Other                                                                          $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                       $3,730.89

 Attorney fees paid and disclosed by debtor:                          $0.00


 Scheduled Creditors:
 Creditor                                            Claim         Claim            Claim        Principal       Int.
 Name                                      Class   Scheduled      Asserted         Allowed         Paid         Paid
 American InfoSource LP as agent for   Unsecured      1,500.00       2,047.09         2,047.09        381.02         0.00
 Armor Systems Corporation             Unsecured         324.00           NA               NA            0.00        0.00
 Armor Systems Corporation             Unsecured           0.00           NA               NA            0.00        0.00
 AT&T                                  Unsecured         600.00           NA               NA            0.00        0.00
 Candica LLC                           Unsecured         534.00        543.60           543.60        101.18         0.00
 Charles Martinez DDS                  Unsecured         340.00        340.00           340.00          63.28        0.00
 City Of Chicago Dept Of Revenue       Unsecured         488.00        488.00           488.00          90.83        0.00
 Comcast                               Unsecured      1,000.00            NA               NA            0.00        0.00
 Commonwealth Edison Company           Unsecured         700.00        534.41           534.41          99.47        0.00
 Enhanced Recovery                     Unsecured          52.00           NA               NA            0.00        0.00
 First Premier Bank                    Unsecured         251.00           NA               NA            0.00        0.00
 Jefferson Capital Systems LLC         Unsecured         739.00        739.69           739.69        137.68         0.00
 Mohammed Khan                         Unsecured      4,150.00            NA               NA            0.00        0.00
 National Credit Solution              Unsecured         503.00           NA               NA            0.00        0.00
 Nationwide Loans LLC                  Unsecured         517.00        812.07           812.07        151.15         0.00
 Newland Newland & Newland             Unsecured         995.00           NA               NA            0.00        0.00
 Northwest Community Hospital          Unsecured         600.00           NA               NA            0.00        0.00
 Personal Finance Company LLC          Unsecured      4,598.34       4,629.12         4,629.12        861.62         0.00
 PLS Collection Center                 Unsecured      2,648.97            NA               NA            0.00        0.00
 Premier Bankcard                      Unsecured         424.00        423.86           423.86          78.89        0.00
 Real Time Resolutions Inc             Unsecured      3,073.00       3,073.00         3,073.00        571.98         0.00
 Receivables Performance               Unsecured         200.00           NA               NA            0.00        0.00
 Short Term Loans LLC                  Unsecured      2,287.74            NA               NA            0.00        0.00
 Wells Fargo Dealer Services           Unsecured            NA            NA               NA            0.00        0.00
 Wells Fargo Dealer Services           Secured        9,765.98       9,765.98         9,765.98      9,765.98    1,199.53
 Wells Fargo Dealer Services           Unsecured            NA         532.94           532.94          99.20        0.00




UST Form 101-13-FR-S (9/1/2009)
Case 11-28589        Doc 75      Filed 04/22/19     Entered 04/22/19 15:44:59             Desc      Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal            Interest
                                                            Allowed               Paid                Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00               $0.00
       Mortgage Arrearage                                     $0.00              $0.00               $0.00
       Debt Secured by Vehicle                                $0.00              $0.00               $0.00
       All Other Secured                                  $9,765.98          $9,765.98           $1,199.53
 TOTAL SECURED:                                           $9,765.98          $9,765.98           $1,199.53

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00              $0.00             $0.00
        Domestic Support Ongoing                               $0.00              $0.00             $0.00
        All Other Priority                                     $0.00              $0.00             $0.00
 TOTAL PRIORITY:                                               $0.00              $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                             $14,163.78          $2,636.30              $0.00


 Disbursements:

         Expenses of Administration                             $3,730.89
         Disbursements to Creditors                            $13,601.81

 TOTAL DISBURSEMENTS :                                                                     $17,332.70


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 04/22/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
